Citation Nr: 1225111	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as being secondary to exposure to chemical dioxins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1962 to May 1982. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Following the perfection of the appeal, the appellant provided testimony before an Acting Veterans Law Judge of the Board in August 2007.  This hearing was performed at the RO; a transcript of said hearing was accomplished and has been included in the claims folder for review.

Following the hearing, the Board determined that additional action on the claim needed to be accomplished.  Hence, the claim was remanded in April 2008.  It is noted that the issues then on appeal were as follows:

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for skin cancer. 

3.  Entitlement to service connection for lumbar spine disability, claimed as secondary to service-connected left knee disability. 

4.  Entitlement to service connection for cervical spine disability, claimed as secondary to service-connected left knee disability. 

5.  Entitlement to service connection for bilateral hearing loss. 

The matter was then returned to the Board for further appellate consideration.  The issue of entitlement to service connection for hearing loss, however, was not returned to the Board as it was granted in full by the agency of original jurisdiction in a December 2009 rating decision.  

A stay, which had been in effect at the time of the April 2008 decision concerning the appellant's claim for service connection for diabetes mellitus due to Agent Orange exposure, was subsequently lifted.  As such, along with the remaining four issues were returned to the Board for consideration.  The Board then issued a Decision/Remand in July 2010 on those remaining issues.  The Board granted service connection for gastroesophageal reflux disease and skin cancer, but denied entitlement to service connection for disabilities of the cervical and lumbar segments of the spine.  The remaining issue, that of entitlement to service connection for diabetes mellitus, was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The claim has since been returned for further review.

Regrettably, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the appellant provided testimony before an Acting Veterans Law Judge in August 2007.  Said individual signed the Board Remand of April 2008 and the Board Decision/Remand of July 2010.  Since July 2010, that Veterans Law Judge has left the Board.  

In June 2012, after the claim was returned to the Board following the July 2010 Decision/Remand, the Board contacted the appellant and informed him of the Veterans Law Judge's departure.  The appellant was then asked whether he wished to provide testimony before another Veterans Law Judge in conjunction with his claim for benefits involving diabetes mellitus.  The appellant responded positively to this inquiry in July 2012.  

Pursuant to 38 C.F.R. § 20.703 (2011), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2011).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing. 

Thus, in order to ensure full compliance with due process requirements, therefore, the AMC/RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2011).  The case is therefore REMANDED to the RO/AMC for the following development: 

The RO/AMC should schedule a hearing before the Board at the RO for the appellant, and the appellant informed of said hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).  All correspondence pertaining to this matter should be associated with the claims folder. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


